UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDED June 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-105778 MORTGAGEBROKERS.COM HOLDINGS, INC. (Exact name of registrant as specified in its charter) DELAWARE 05-0554486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) First Canadian Place, P.O. Box 410, Suite 5310 Toronto, Ontario, M5X 1E3 (Address of principal executive offices)(Zip Code) (877) 410-4848 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company filer.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of the Registrant’s common stock, as of the latest practicable date. Class Outstanding as of August 20, 2012 Common Stock, $.0001 par value MORTGAGEBROKERS.COM HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q June 30, 2012 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II OTHER INFORMATION Item 1. Legal Proceedings 6 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 7 Item 4. Mine Safety Disclosures 7 Item 5. Other Information 7 Item 6. Exhibits 7 SIGNATURES 8 PART I: FINANCIAL INFORMATION Item 1. Financial Statements Basis of Presentation The accompanying condensed and consolidated financial statements are presented in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Regulation S-X Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring adjustments) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the three and six month periods ended June 30, 2012 are not necessarily indicative of results that may be expected for the year ending December 31, 2012. The condensed consolidated interim financial statements should be read in conjunction with the Company’s annual financial statements, notes and accounting policies, included in the Company’s annual report on Form 10-K for the year ended December 31, 2011 as filed with the Securities and Exchange Commission on April 16, 2012. The condensed consolidated interim financial statements of the Company appear at the end of this report beginning with the Index to Financial Statements on page F-1 and ending on F-12. 1 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE30, 2 UNAUDITED MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS JUNE 30, 2 CONTENTS Condensed Consolidated Interim Balance Sheets F-2 Condensed Consolidated Interim Statements of Operations and Comprehensive (Loss) F-3 Condensed Consolidated Interim Statements of Cash Flows F-4 Notes to Condensed Consolidated Interim Financial Statements F-5-F-12 F-1 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Interim Balance Sheets June 30, 2012 and December 31, 2011 Unaudited June 30, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses Total Current Assets Equipment, net (note 3) Equipment Under Capital Leases (note 4) Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities (note 9) Advances from related parties (note 5) Employee tax deductions payable (note 6) Stock-based compensation accrual - current portion (note 7a) Total Current Liabilities Stock-based Compensation Accrual(note 7b) Total Liabilities Commitments and Contingencies (notes 1 and 11) STOCKHOLDERS’ DEFICIT Capital Stock Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issued - - Capital stock, $0.0001 par value; 100,000,000 shares authorized; 1,294,993 (2011: 1,294,993) issued and outstanding(note 8) Additional Paid-in Capital Treasury Stock Accumulated Other Comprehensive Income Accumulated Deficit Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ (The accompanying notes are an integral part of these condensed consolidated interimfinancial statements.) F-2 MORTGAGEBROKERS.COM HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Interim Statements of Operations and Comprehensive (Loss) For the Three and Six Months Ended June 30, 2012 and 2011 Unaudited Six Months Six Months Three Months Three Months Ended Ended Ended Ended 30-Jun-12 June 30,2011 30-Jun-12 June 30,2011 Revenues (note 9) $ $ Expenses Commission and agent fees Salaries and benefits General and administrative expenses Stock based compensation ) ) (notes 7a and 7b) Occupancy costs (note 9) Depreciation expense ) Total Operating Expenses Net (Loss) ) ( 334,295
